NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BALDWIN PARK FREE SPEECH                        No.    20-55244
COALITION, an unincorporated
association; ROBERT A. EHLERS, an               D.C. No.
individual,                                     2:19-cv-09864-CAS-E

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

CITY OF BALDWIN PARK,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                    Argued and Submitted December 10, 2020
                             Pasadena, California

Before: GOULD and R. NELSON, Circuit Judges, and COGAN,** District Judge.

      Appellants Baldwin Park Free Speech Coalition, an unincorporated

association, and one of its members Richard Ehlers (collectively “BPFSC”) appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
the denial of their motion to preliminarily enjoin Appellee City of Baldwin Park

(“City”)’s temporary sign permitting ordinances, Baldwin Park, Cal. Mun. Code

(“BPMC”) § 153.170.060 (“Temporary Sign Ordinances”). Because the district

court correctly found no likelihood of success on BPFSC’s facial prior restraint

and unconstitutional tax claims, we affirm.

      1. To withstand constitutional scrutiny a permit system must “not delegate

overly broad licensing discretion to a government official,” “not be based on the

content of the message,” “be narrowly tailored to serve a significant governmental

interest,” and “leave open ample alternatives for communication.” Cuviello v. City

of Vallejo, 944 F.3d 816, 827 (9th Cir. 2019) (internal citations omitted).

      (a) The Temporary Sign Ordinance does not confer overly broad discretion.

Rather, a temporary permit “shall be granted when the City Planner finds the

proposed sign to be in conformance with all applicable provisions of th[e] chapter,

the Sign Design Guidelines and other applicable regulations.” BPMC

§ 153.210.260 (emphases added). These standards and requirements are clearly

delineated in the City’s code and permit applications. See id. §§ 153.170.030,

153.170.040(C)(1), 153.170.060–070.1 Thus, the Temporary Sign Ordinances


1
  Reference in BPMC § 153.210.260 to “Sign Design Guidelines and other
applicable regulations” does not confer unbridled discretion either. Other
applicable regulations are found in § 153.170.110, which points to provisions of
the City’s Code that are clearly delineated. The Sign Design Guidelines appear
irrelevant in this appeal. The City agrees with the district court’s finding that the

                                           2
“contain adequate standards to guide the official’s decision” such that “[t]he City

may deny permits only when the sign does not comport with the Code’s reasonably

specific size and type criteria.” See G.K. Ltd. Travel v. City of Lake Oswego, 436

F.3d 1064, 1082–83 (9th Cir. 2006) (citation omitted).

      The ability to “apply conditions of approval to ensure compliance,” see

BPMC § 153.210.260, does not confer unbridled discretion either since these

conditions are imposed “only to achieve [the] specified purpose[]” of compliance.

See Long Beach Area Peace Network v. City of Long Beach, 574 F.3d 1011, 1028

(9th Cir. 2009). Finally, the allotted 21-day review period, even if extended to 42

days, is not unreasonable. See BPMC § 153.210.265(A); see also, e.g., Get

Outdoors II, LLC v. City of San Diego, 381 F. Supp. 2d 1250, 1270 (S.D. Cal.

2005) (finding a 45-day period reasonable), aff’d on other grounds, 506 F.3d 886.

      (b) The Temporary Sign Ordinances are also content-neutral as they apply to

all signs regardless of content. See Reed v. Town of Gilbert, 576 U.S. 155, 159,




City’s Design Guidelines Manual is synonymous with § 153.210.060’s reference to
“Sign Design Guidelines.” BPFSC fails to demonstrate that this finding was
clearly erroneous. These Guidelines, however, only apply to more permanent
signs that are an “architectural feature” of a building or industrial site, not
temporary signs. Since BPFSC has only challenged the City’s regulatory scheme
for temporary sign permits, these Guidelines are inapplicable to this appeal as
BPFSC recognized in its supplemental filing.


                                          3
163 (2015).2 The requirement that an applicant submit a “drawing or photograph

of the proposed temporary sign” to show “[h]eight, [w]idth and [l]anguage” is

necessary to determine compliance with language, lettering, and size restrictions.

See BPMC § 153.170.070. Thus, the requirement is “justified without reference to

the content of the regulated speech.” See Reed, 576 U.S. at 164 (citation omitted).

Such “cursory examination” does not convert an otherwise content-neutral law into

a content-based one. Hill v. Colorado, 530 U.S. 703, 722 (2000). Thus, lesser

scrutiny applies. See Reed, 576 U.S. at 172.

      (c) The City’s interests in traffic safety and aesthetics are significant. See,

e.g., Get Outdoors II, LLC v. City of San Diego, Cal., 506 F.3d 886, 893 (9th Cir.

2007). The Temporary Sign Ordinances are also narrowly tailored as they only

apply to oversized signs in specific areas that would directly impede the City’s

interests. See Cuviello, 944 F.3d at 829. Rules for permit-exempt and other

special sign rules, see BPMC §§ 153.170.040(C)(1), 153.170.080–090, do not

“diminish the credibility of the [City’s] rationale” either because these rules

impose restrictions that similarly further the City’s interests. See City of Ladue v.

Gilleo, 512 U.S. 43, 52 (1994).


2
 Despite its selective enforcement arguments, BPFSC has only brought a facial
challenge, foreclosing our consideration of “whether the [City] has exercised [its]
discretion in a content-based manner.” Seattle Affiliate of Oct. 22nd Coal. to Stop
Police Brutality, Repression and Criminalization of a Generation v. City of Seattle,
550 F.3d 788, 802 (9th Cir. 2008) (citation omitted).

                                          4
      (d) The Temporary Sign Ordinances also provide ample alternatives,

allowing speakers to erect signs in the same place, with the same message, without

a permit, and at any time. See BPMC § 153.170.040(C)(1); see also City of Ladue,

512 U.S. at 56. This amply provides speakers “a reasonable opportunity to

communicate” their message. See G.K. Ltd. Travel, 436 F.3d at 1074, 1079 n.13

(citation omitted). Accordingly, the district court correctly found no likelihood of

success on the merits of this facial claim.

      2. The district court also properly rejected BPFSC’s unconstitutional tax on

speech claim. The district court found that the $21 fee “fairly reflect[s] costs

incurred by the municipality” in processing and enforcing the Temporary Sign

Ordinances, and BPFSC fails to refute that finding. See Kaplan v. Cnty. of Los

Angeles, 894 F.2d 1076, 1081 (9th Cir. 1990) (citation omitted).

      AFFIRMED.




                                              5